DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 filed 28 January 2022 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase a specified concentration of psychoactive alkaloids. It is unclear how this is meant to limit the claims, simply stating that a concentration is “specified” and not actually specifying it (as in claim 10) is meaningless. It is equivalent to stating that the concentration is optimized.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.


The method claims of the instant Application appear to be essentially the same as those claims originally filed in Application 17/351149. The claimed method as broadly claimed is merely an optimized version of the known method of ethanolic extraction of psychoactive alkaloids from psilocybin fungus, particularly given the abstract nature of the meaning of “standardizing” and without specifying the “specified concentration”. Hence the prior art rejection is repeated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the website documents entitled “Truffle Magic – Simple Method of Psilocybin Extraction” and “Mikey’s Psilly Ethanol Extract”. [cited in IDS filed by Applicant 6/8/22]
A method of extraction of psychoactive alkaloids from a dried, raw, psilocybin fungus comprising the steps of: soaking a biomass of the dried, raw psilocybin fungus in an alcoholic solvent; filtering the biomass from the solvent; evaporating a portion of the solvent; and drying the concentrated slurry is claimed.
Truffle Magic website beneficially teaches a simple method of extracting psychoactive psillycybin from P. cubensis mushrooms with alcohol (e.g., 200 proof ethyl alcohol). The steps of the method include pulverizing dried mushrooms and pouring into a bottle and covering with alcohol and shaking and letting sit for 24 hours with periodic shaking. After the 24-hour soak, the mixture is filtered. The extracted alcohol is separated and stored in a fresh bottle, while the “shroom” material is re-soaked with fresh alcohol and extracted again. The extracted alcohols are combined and the alcohol is removed evaporation to concentrate to a desired concentration, for example 1 to 3 grams of dried magic mushrooms should produce 1cc of the solution.

Similarly the Mycotopia website beneficially teaches a similar method of ethanol extraction of mushrooms including grinding up mushrooms and soaking in Everclear anywhere from 20 to overnight. After the soak, the mixture is filtered with a piece of t-shirt or cheesecloth, “whatever I have on hand that will strain the shroom muck without getting any of solid matter in the extract”. The website specifically states the detailed method is “my personal preference and mileage may vary with others. There are several things that one can do to personalize the recipe, much like spaghetti there are so many variables that make it really good or just another batch”.
	
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ ethanol as an extraction solvent of psychoactive compounds from Psilcybe mushrooms, which appears to be a commonly employed method in the magic mushroom community, as evidenced by the cited websites. The claimed method is so broad as to encompass these common methods.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

	Note, with reference to the following language recited in the claimed method:
using the psychoactive alkaloid content, the dry mass content and the
specified concentration to determine a quantity of a carrier to add to the concentrated
slurry in order to obtain the specified concentration of the psychoactive alkaloids in
the extract;

standardizing the concentrated slurry by adding thereto the quantity of the
carrier;
	
This language does not effectively limit the claimed method as it does not specifically recited an actual step in the method. Indeed, as such a high level of generality and not specifying was concentration is “specified” such a level of abstraction is the epitome of routine optimization well within the purview of the skilled practitioner. Such adjustment of particular conventional working conditions (e.g.,  altering the concentration of the psychoactive compounds in a composition depending on the desired effect, the subject, determining an appropriate daily dose thereof, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. (See e.g., MPEP2144.05). The skilled practitioner would find it obvious to alter the strength of the psycodelic mushroom extract depending on how strong it is and how much of a trip the subject wants. That is – if it is too strong then dilute it, or if too weak concentrate it more by removing more solvent, i.e., the very epitome of routine optimization.
 As the website document ungrammatically and rather colorfully states: 
At that point the remaing [sic] alcohol is ready for consumption but most likely will be to [sic] strong for most people to shoot. So dilute with whatever you think will make it go down easily. At this point one can expect a 5-15 minute come on and a ride that lasts exactly 4 hours. Assuming that one uses an average 2-3 gram dose per person. Expect a very clean ride!
Now I like to take it another step further because I often find the above method to be "to [sic] clean" of a ride and I feel that I loose [sic] some of the spirituality from the ride and becomes just a visual ride without the mindfuck. 
There is a time and place for those rides too. To get back some of that spiritual shit that I personally enjoy. I will take cranberry juice and do another soak and wash from the original mushroom muck leftover from the first pull. Any acidic juice will work but I just prefer cranberry as I think it mixes well with the everclear. Either way it all tastes like shit!

As stated previously, the claims are drafted in such general and broad language that they read on the common method of ethanolic extraction of magic mushrooms. There is no specific variables cited, such as length of extraction, temperature, filtration method, solvent pH, ratio of solvent to biomass, etc. as recited in the dependent claims that appear to be critical factors resulting in unexpected results, such as particularly high extraction of specific compounds. (See e.g., MPEP 2144.05(III)).
Accordingly, the instant claims, in the range of variables where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,382,942. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the groups of claims are directed to a method of extraction of psychoactive alkaloids from a dried, raw, psilocybin fungus comprising the steps of: soaking a biomass of the dried, raw psilocybin fungus in an alcoholic solvent; filtering the biomass from the solvent; evaporating a portion of the solvent; and drying the concentrated slurry.  In addition, please note that the instant claims encompass and/or are encompassed by the "942 claims.
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655